Title: From George Washington to Ebenezer Hazard, 2 May 1776
From: Washington, George
To: Hazard, Ebenezer

 

[New York] Thursday Morng 2d May 1776.

The General presents his Compliments to Mr Hazard & thanks him for the perusal of Mr Gordons Letter. Having had intimations of the like kind before, he has wrote very urgently to General Ward—& Colo. Gridley (the Engineer) upon the Subject, & hopes for better Accts. The General is unable to Assign a Reason for the four Regiments, left at Boston, being reduced to 1430 effective Men, when one of those Regiments only (Officers included) contained, when he came away, upwards of 700 Men; & the others not Weaker than those which were March’d to this City.
